DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Applicant’s amendments to the claims, filed February 18, 2022, are acknowledged. Claim 1 is amended, Claim 3 is cancelled, Claim 25-29 are newly added. Claims 4-5 and 18-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims were timely elected without traverse (see explanation in previous office action from December 21, 2020 and MPEP § 818.01(a)) in the reply filed on August 26, 2020. Claims 1-2 and 4-29 are currently pending, with claims 1-2, 6-17 and 22-29 being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, 14-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Kabagambe (US 20180127617 A1) and Bose (previously cited, US 20100314572 A1).
Regarding Claim 1, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN 1220 (see para. [0053]), but does not disclose wherein the amine comprises a structure selected from the following structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon group; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
However, Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also aspartic ester functional amines. Kabagambe discloses such amines include DESMOPHEN amines such as commercially available DESMOPHEN NH1220, DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). Therefore, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DESMOPHEN 1420 or DESMOPHEN 1520 for the secondary cycloaliphatic diamine and aspartic ester functional amine, as taught by Kabagambe, for the invention disclosed by Fenn. One would be motivated to use DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component because these are commercially well-known aspartic ester functional amines, and art recognized equivalents of DESMOPHEN NH1220, which is expressly disclosed by Fenn.

	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
Bose discloses a similar method for producing a bonded magnet (see Abstract; see para. [0038] and para. [0041]) wherein the magnetic filler comprises a permanent magnet composition of the Nd-Fe-B system (see para. [0009] and para. [0011]; one of ordinary skill in the art would appreciate that a hard magnetic composition of Nd-Fe-B is a permanent magnetic composition and one which is magnetically anisotropic). Bose teaches wherein the magnetic filler content accounts for up to 70% by volume, preferably 50% by volume, of the material (“desirable if hard magnetic particles represent the only sort of magnetic particles” [0012]; “totality of the magnetisable particles…relative to 100% by volume of the magnetorheological material…advantageously between 1 and 70% by volume, preferably between 10 and 50% by volume” [0020]; see also para. [0030]), in order to tailor and also functionally tailor the mechanical properties of the component (“composites in which a permanent mechanical reinforcement of the composite matrix is made possible by the magnetic materials” [0005]; “the advantage that, in contrast to a magnetorheological elastomer composite with soft magnetic particles, the magnetic field need not be maintained in order to retain the basic rigidity of the elastomer composite  [0007]; “at least one non-magnetisable elastomeric...a least one first sort of magnetisable particles…magnetisable particles being formed from at least one hard magnetic material…the hard magnetic particles can be permanently remagnetised, as a result of which a changed permanent basic rigidity of the elastomer composite is obtained….mechanical properties of the…composite…switched between different stages of briefly applied magnetic fields” [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnetic composition for the magnetic fillers, such as one from the Nd-Fe-B system, and in an amount of 1-70vol%, as taught by Bose, for the invention disclosed by Fenn and Kabagambe. One would be motivated to do this in order to produce a composite which the mechanical properties thereof may be tailored to a particular rigidity by the magnetic fillers (see teaching by Bose above) and in order to produce a permanent bonded magnet.

Regarding Claims 2, Fenn in view of Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.


	Regarding Claim 6, Fenn in view of Bose discloses wherein said particles having a permanent magnetic composition are magnetically anisotropic (“hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]; one of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic). 
Fenn is silent towards the use of an external magnetic field. 
Bose further teaches wherein the extrudate is exposed to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded magnet in order to tailor and improve the mechanical properties of the component in a particular direction (see Abstract; one of ordinary skill in the art would appreciate that hard magnetic particles comprising a permanent magnet composition that are magnetically anisotropic and polarized in a magnetic field would produce a magnetically anisotropic bonded permanent magnet; “in the shaping process…for example crosslinking with elastomeric materials or cooling of a thermoplastic elastomeric material, an external magnetic field is applied. The magnetic particles…distributed along the field lines…strength of the magnetic field prevailing during the crosslinking, the impressed microstructure can be influence” [0021]; see also para. [0044]). One of ordinary skill in the art would appreciate that the field is directional so as to align the particles and if the process is utilizing extrusion, that the magnetic field would be applied to the extrudate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exposed the extrudate to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded permanent magnet, as taught by Bose, for the invention disclose by Fenn, Kabagambe and Bose. One would be motivated to do this in order to initially tailor the mechanical properties of the component and anisotropic permanent bonded magnet in a particular direction, as dictated by the direction of the external magnetic field during processing, and such that these properties may functionally be further modified by application of magnetic fields after final processing (see teaching by Bose above).

Regarding Claim 7, Fenn in view of Kabagambe do not expressly disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking rate would occur, as the precursor material and thus the properties and crosslinking characteristics of such are the same as those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 8-10, Fenn in view of Bose discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (Bose, “hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]).

	Regarding Claims 11-12, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon fibers and graphene would increase the viscosity of extrudate/precursor material.

	Regarding Claims 11 and 14-15, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 14) metal oxide particles, and further wherein (Claim 15) said metal oxide particles are selected from clay and silica particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]; one of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles; “compositions…can include various additives such as rheology modifiers (e.g., silica or other fillers)” [0070]; one of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material).

Regarding Claims 16-17, Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (“Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22-23, Fenn in view of Bose disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 22) at least 50wt% in said reactive precursor material, or further in an amount of (Claim 23) at least 60wt% in said reactive precursor material (see Bose, para. [0020]). One of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 1-70vol%, and particularly 50vol% as preferred, of NdFeB powder (see Bose para. [0011]), overlaps and is included within the claimed range of (Claim 22) at least 50wt% and also (Claim 23) at least 60wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

	Regarding Claim 24, Fenn in view of Bose disclose wherein said particles having a permanent magnetic composition are magnetically anisotropic (“hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]; one of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic).

Regarding Claims 25, Fenn in view of Bose disclose wherein said particles having a permanent magnet composition are included in an amount of at least 90wt% in said reactive precursor material (see Bose, para. [0020]). One of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 1-70vol%, such as 70vol%, of NdFeB powder overlaps and is included within the claimed range of at least 90wt%. 
For example, 70vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 30vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 94wt% of the reactive precursor material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Bose, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1)
Regarding 13, while Fenn discloses wherein said carbon particles may be carbon fibers (see para. [0080] and rejection of Claim 11 above), Fenn does not disclose wherein said carbon particles may be carbon nanotubes.
Stolyarov discloses a similar invention (“fused filament fabrication (FFF) …fused extrusion deposition (FED), or Plastic Jet Printing (PJP))"….three-dimensional (3D) printing technique wherein a thermoplastic filament (preformed or formed in situ) is extruded from an extrusion (printing) nozzle…in layers which, due to being liquefied, molten, softened, melted, etc., adhere (fuse) together to form the three-dimensional (3D) article, device, component, object, structure, part, etc.”[0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (“’fillers" refers to additives which may alter a composition's mechanical properties, physical properties, chemical properties, appearance, etc., and which may include, for example, one or more of…clay…mica, glass quartz, ceramic and/or glass microbeads, metal or metal oxide fibers and particles…carbon nanotubes” [0065]; see also para. [0104]; “functional materials being present…carbon…nanotubes…carbon fibers….structure materials…e.g. carbon fibers, etc.…functional materials...carbon…nanotubes…carbon fibers” 0085]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon nanotubes, as disclosed by Stolyarov, for the invention disclosed by Fenn, Kabagambe and Bose. One would be motivated to include these materials in order to further tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet. One of ordinary skill in the art would recognize that such particles as carbon nanotubes, like carbon fibers, are reinforcing particles and comprise the benefit of improving mechanical properties.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Bose, as applied to Claim 1 above, and further in view of Arai (US 20010020496 A1).
Regarding Claims 26 and 27, Fenn in view of Bose disclose wherein said particles having a permanent magnetic composition are preferably included in an amount of up to 70vol% in said reactive precursor material (see Bose, para. [0020]), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 26) 95wt% or (Claim 27) 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn, Kabagambe and Bose. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Bose (previously cited, US 20100314572 A1).
Regarding Claim 28, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN NH1220 (see para. [0053]). One of ordinary skill in the art would recognize that the structure of DESMOPHEN NH1220 reads on the claimed structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
Bose discloses a similar method for producing a bonded magnet (see Abstract; see para. [0038] and para. [0041]) wherein the magnetic filler comprises a permanent magnet composition of the Nd-Fe-B system (see para. [0009] and para. [0011]; one of ordinary skill in the art would appreciate that a hard magnetic composition of Nd-Fe-B is a permanent magnetic composition and one which is magnetically anisotropic). Bose teaches wherein the magnetic filler content accounts for up to 70% by volume (“desirable if hard magnetic particles represent the only sort of magnetic particles” [0012]; see para. [0020]; see also para. [0030]), in order to tailor and also functionally tailor the mechanical properties of the component (“composites in which a permanent mechanical reinforcement of the composite matrix is made possible by the magnetic materials” [0005]; “the advantage that, in contrast to a magnetorheological elastomer composite with soft magnetic particles, the magnetic field need not be maintained in order to retain the basic rigidity of the elastomer composite  [0007]; “at least one non-magnetisable elastomeric...a least one first sort of magnetisable particles…magnetisable particles being formed from at least one hard magnetic material…the hard magnetic particles can be permanently remagnetised, as a result of which a changed permanent basic rigidity of the elastomer composite is obtained….mechanical properties of the…composite…switched between different stages of briefly applied magnetic fields” [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnetic composition for the magnetic fillers, such as one from the Nd-Fe-B system, and in an amount of up to 70vol%, as taught by Bose, for the invention disclosed by Fenn. One would be motivated to do this in order to produce a composite which the mechanical properties thereof may be tailored to a particular rigidity by the magnetic fillers (see teaching by Bose above) and in order to produce a permanent bonded magnet.
Additionally, one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 70vol% of NdFeB powder overlaps and is included within the claimed range of at least 90wt%. For example, 70vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 30vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 94wt% of the reactive precursor material. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Bose, as applied to Claim 28 above, and further in view of Arai (US 20010020496 A1).
Regarding Claim 28, Fenn in view of Bose discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (see above analysis and para. [0020] of Bose), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn and Bose. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.

Claims 1-2, 7-12, 14-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Kabagambe (US 20180127617 A1) and Tokunaga (previously cited, US 5085715 A).
Regarding Claim 1, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN 1220 (see para. [0053]), but does not disclose wherein the amine comprises a structure selected from the following structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon group; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
However, Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also aspartic ester functional amines. Kabagambe discloses such amines include DESMOPHEN amines such as commercially available DESMOPHEN NH1220, DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). Therefore, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DESMOPHEN 1420 or DESMOPHEN 1520 for the secondary cycloaliphatic diamine and aspartic ester functional amine, as taught by Kabagambe, for the invention disclosed by Fenn. One would be motivated to use DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component because these are commercially well-known aspartic ester functional amines, and art recognized equivalents of DESMOPHEN NH1220, which is expressly disclosed by Fenn.
	
	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
	Tokunaga discloses a similar method for producing a bonded magnet wherein the magnetic filler comprises a permanent magnet composition (“permanent magnet in which an alloy powder of a rare earth elements-iron-boron system has been dispersed in resin, particularly to a resin bonded permanent magnet in which the alloy powder of rare earth elements-iron-boron having magnetic anisotropy has been dispersed in resin” Col. 1, lines 13-18; “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B; “16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18; one of ordinary skill in the art would appreciate therefore that the magnetic powder is included at 84vol%) in order produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization (“to provide a magnetically anisotropic bonded magnet with excellent thermal stability and a high magnetizing property to allow magnetization after assembly of the magnet” Col. 3, lines 21-24), and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (“by using an R-Fe-B alloy…possible to make a high performance bond magnet which has a residual magnetic flux density and an energy product both higher than those of an isotropic bond magnet” Col. 4, lines 14-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as one belonging to the Nd-Fe-B system wherein the magnetic composition in included in 84vol%, as taught by Tokunaga, for the invention disclosed by Fenn, in order to produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see teachings above by Tokunaga).

Regarding Claims 2, Fenn in view of Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Regarding Claim 7, Fenn in view of Kabagambe do not expressly disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking rate would occur, as the precursor material and thus the properties and crosslinking characteristics of such are the same as those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 8-10, Fenn in view of Tokunaga discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (Tokunaga, “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B).

Regarding Claims 11-12, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]; one of ordinary skill in the art would appreciate that the addition of filler particles such as carbon fibers and graphene would increase the viscosity of extrudate/precursor material.

	Regarding Claims 11 and 14-15, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 14) metal oxide particles, and further wherein (Claim 15) said metal oxide particles are selected from clay and silica particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]; one of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles; “compositions…can include various additives such as rheology modifiers (e.g., silica or other fillers)” [0070]; one of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.

Regarding Claims 16-17, Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (“Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22-23, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 22) at least 50wt% in said reactive precursor material, or further in an amount of (Claim 23) at least 60wt% in said reactive precursor material (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder (Tokunaga, “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B), overlaps and is included within the claimed range of (Claim 22) at least 50wt% and also (Claim 23) at least 60wt%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

	Regarding Claim 24, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnetic composition are magnetically anisotropic (“alloy powder of rare earth elements-iron-boron having magnetic anisotropy has been dispersed in resin” Col. 1, lines 16-18; “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B).

Regarding Claims 25-26, Fenn in view of Tokunaga disclose wherein said particles having a permanent magnet composition are included in an amount of (Claim 25) at least 90wt% in said reactive precursor material, or further in an amount of (Claim 26) at least 95wt% in said reactive precursor material (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder (Tokunaga, “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B), overlaps and is included within the claimed range of (Claim 25) at least 90wt% and also (Claim 26) at least 95wt%. 
For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Bose (previously cited, US 2010/0314572 A1).
	Regarding Claim 6, Fenn in view of Tokunaga disclose wherein the extrudate comprising said particles having a permanent magnetic composition are magnetically anisotropic and produce a magnetically anisotropic bonded magnet (“alloy powder of rare earth elements-iron-boron having magnetic anisotropy has been dispersed in resin” Col. 1, lines 16-18; “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B; “to provide a magnetically anisotropic bonded magnet with excellent thermal stability and a high magnetizing property to allow magnetization after assembly of the magnet” Col. 3, lines 21-24). 
Fenn, however, is silent towards the use of an external magnetic field. 
Tokunaga discloses aligning the anisotropic particles in a magnetic field (“resin was mixed with the magnetic powder…lateral magnetic field molding…magnetic field of 10KOe” Col. 7, lines 17-20), but does not disclose wherein the magnetic field is applied to the extrudate.
Bose further teaches wherein extrudate is exposed to a directional magnetic field of sufficient strength to align anisotropic magnetic particles (“magnetisable particles and…….chemical and/or physical crosslinking” [0034]; “during and/or subsequent to the composite production, shaping is effected, for example by extrusion” [0041]) and produce a magnetically anisotropic bonded magnet in order to tailor and improve the mechanical properties of the component in a particular direction (“hard magnetic materials are in particularly…RE-Fe-B…Nd-Fe-B” [0009]; “preferred rare-earth compounds are…Nd-Fe-B” [0011]; one of ordinary skill in the art would appreciate that a magnetisable hard magnetic composition of Nd-Fe-B is a permanent magnetic composition, and one which is therefore magnetically anisotropic; “hard magnetic particles which are polarized in a magnetic field” Abstract; one of ordinary skill in the art would appreciate that hard magnetic particles comprising a permanent magnet composition that are magnetically anisotropic and polarized in a magnetic field would produce a magnetically anisotropic bonded permanent magnet; “in the shaping process…for example crosslinking with elastomeric materials or cooling of a thermoplastic elastomeric material, an external magnetic field is applied. The magnetic particles…distributed along the field lines…strength of the magnetic field prevailing during the crosslinking, the impressed microstructure can be influence” [0021]; see also para. [0044]). One of ordinary skill in the art would appreciate that the field is directional so as to align the particles and if the process is utilizing extrusion, that the magnetic field would be applied to the extrudate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exposed the extrudate to a directional magnetic field of sufficient strength to align the anisotropic magnetic particles and produce a magnetically anisotropic bonded permanent magnet, as taught by Bose, for the invention disclose by Fenn, Kabagambe and Tokunaga. One would be motivated to do this in order to initially tailor the mechanical properties of the component and of the anisotropic bonded magnet in a particular direction, as dictated by the direction of the external magnetic field during processing, and such that these properties may functionally be further modified by application of magnetic fields after final processing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1)
Regarding 13, while Fenn discloses wherein said carbon particles may be carbon fibers (see para. [0080] and rejection of Claim 11 above), Fenn does not disclose wherein said carbon particles may be carbon nanotubes.
Stolyarov discloses a similar invention (“fused filament fabrication (FFF) …fused extrusion deposition (FED), or Plastic Jet Printing (PJP))"….three-dimensional (3D) printing technique wherein a thermoplastic filament (preformed or formed in situ) is extruded from an extrusion (printing) nozzle…in layers which, due to being liquefied, molten, softened, melted, etc., adhere (fuse) together to form the three-dimensional (3D) article, device, component, object, structure, part, etc.”[0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (“’fillers" refers to additives which may alter a composition's mechanical properties, physical properties, chemical properties, appearance, etc., and which may include, for example, one or more of…clay…mica, glass quartz, ceramic and/or glass microbeads, metal or metal oxide fibers and particles…carbon nanotubes” [0065]; see also para. [0104]; “functional materials being present…carbon…nanotubes…carbon fibers….structure materials…e.g. carbon fibers, etc.…functional materials...carbon…nanotubes…carbon fibers” 0085]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon nanotubes, as disclosed by Stolyarov, for the invention disclosed by Fenn, Kabagambe and Tokunaga. One would be motivated to include these materials in order to further tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet. One of ordinary skill in the art would recognize that such particles as carbon nanotubes, like carbon fibers, are reinforcing particles and comprise the benefit of improving mechanical properties.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Tokunaga, as applied to Claim 1 above, and further in view of Arai (US 20010020496 A1).
Regarding Claim 27, Fenn in view of Tokunaga discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt% in said reactive precursor material (“16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18). 
One of ordinary skill would therefore recognize that the magnetic powder is included at 84vol%, and one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% NdFeB powder. For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. 
Fenn in view of Tokunaga do not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn, Kabagambe and Tokunaga. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Tokunaga (previously cited, US 5085715 A).
Regarding Claims 28-29, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN NH1220 (see para. [0053]). One of ordinary skill in the art would recognize that the structure of DESMOPHEN NH1220 reads on the claimed structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
Tokunaga discloses a similar method for producing a bonded magnet wherein the magnetic filler comprises a permanent magnet composition (“permanent magnet in which an alloy powder of a rare earth elements-iron-boron system has been dispersed in resin, particularly to a resin bonded permanent magnet in which the alloy powder of rare earth elements-iron-boron having magnetic anisotropy has been dispersed in resin” Col. 1, lines 13-18; “magnetically anisotropic powder for bond magnet, which is made from R-TM-B-M system…R is at least one of rare earth elements…TM is Fe” Col. 3, lines 38-41; see compositions listed in Table 4 comprising Nd-Fe-B; “16 vol% of epoxy resin was mixed with the magnetic powder” Col. 7, lines 17-18; one of ordinary skill in the art would appreciate therefore that the magnetic powder is included at 84vol%) in order produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization (“to provide a magnetically anisotropic bonded magnet with excellent thermal stability and a high magnetizing property to allow magnetization after assembly of the magnet” Col. 3, lines 21-24), and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (“by using an R-Fe-B alloy…possible to make a high performance bond magnet which has a residual magnetic flux density and an energy product both higher than those of an isotropic bond magnet” Col. 4, lines 14-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as one belonging to the Nd-Fe-B system wherein the magnetic composition in included in 84vol%, as taught by Tokunaga, for the invention disclosed by Fenn, in order to produce a magnetically anisotropic bonded magnet with excellent thermal stability, high magnetizing property to allow for magnetization, and a higher residual magnetic flux density and energy product than an isotropic bonded magnet (see teachings above by Tokunaga).
Additionally, one of ordinary skill in the art would be easily able to convert between volume% and weight% and appreciate that 84vol% of NdFeB powder overlaps and is included within the claimed range of (Claim 28) at least 90wt%, or further (Claim 29) at least 95wt%. For example, 84vol% of NdFeB powder wherein the main phase is Nd2Fe14B, and 16vol% polymer additions (such as one comprising a density of about 1.1g/cm3), would comprise about 97wt% of the reactive precursor material. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05.

Claims 1-2, 7-12, 14-17, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Kabagambe (US 20180127617 A1) and Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”).
Regarding Claim 1, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN 1220 (see para. [0053]), but does not disclose wherein the amine comprises a structure selected from the following structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon group; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
However, Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also aspartic ester functional amines. Kabagambe discloses such amines include DESMOPHEN amines such as commercially available DESMOPHEN NH1220, DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). Therefore, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used DESMOPHEN 1420 or DESMOPHEN 1520 for the secondary cycloaliphatic diamine and aspartic ester functional amine, as taught by Kabagambe, for the invention disclosed by Fenn. One would be motivated to use DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component because these are commercially well-known aspartic ester functional amines, and art recognized equivalents of DESMOPHEN NH1220, which is expressly disclosed by Fenn.

	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
	Huber teaches a similar invention of forming a three dimensional object with magnetic filler, wherein the magnetic filler has a permanent magnet composition in order to produce a permanent bonded magnet with complex shape and tailored magnetizing structure (“modification of thermosoftening plastic with hard magnetic filler particles…possible to manufacture polymer bonded permanent magnets…hard magnetic particles…NdFeB…volume filler content between 45% and 65% are inserted…polymer and the magnetic particles are compounded in a twin-screw extruder…further processed with injection molding and extrusion” Pg. 162401-1, Col. 1, Para. 1; “conventional magnets are mainly produced by sintering and hence limited in complexity of their shapes…polymer bonded hard magnets enable the manufacturing of complex shapes and features by design flexibility regarding shape and magnetizing structure” Pg. 162401-1, Col. 1, Para. 3; “filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as NdFeB with a filler content of 45-65vol%, or further 90wt%, as taught by Huber, for the invention disclosed by Fenn and Kabagambe, in order to produce a bonded permanent magnet which may comprise more complex shapes and magnetizing structures as compared to a sintered magnet.

Regarding Claims 2, Fenn in view of Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Regarding Claim 7, Fenn in view of Kabagambe do not expressly disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking rate would occur, as the precursor material and thus the properties and crosslinking characteristics of such are the same as those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claims 8-10, Fenn in view of Huber discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (Huber, “NdFeB powder” Abstract).

Regarding Claims 11-12, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]; one of ordinary skill in the art would appreciate that the addition of filler particles such as carbon fibers and graphene would increase the viscosity of extrudate/precursor material.

	Regarding Claims 11 and 14-15, Fenn discloses wherein said reactive precursor material further comprises a (Claim 11) non-magnetic solid filler material that increases the viscosity of the reactive precursor material, and further wherein said non-magnetic solid filler material comprises (Claim 14) metal oxide particles, and further wherein (Claim 15) said metal oxide particles are selected from clay and silica particles (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]; one of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles; “compositions…can include various additives such as rheology modifiers (e.g., silica or other fillers)” [0070]; one of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.

Regarding Claims 16-17, Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (“Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22-23 and 25, Fenn in view of Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 22) 50 wt. %, (Claim 23) 60wt%, or further (Claim 25) 90 wt. %, in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Kabagambe and Huber, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1).
Regarding 13, while Fenn discloses wherein said carbon particles may be carbon fibers (see para. [0080] and rejection of Claim 11 above), Fenn does not disclose wherein said carbon particles may be carbon nanotubes.
Stolyarov discloses a similar invention (“fused filament fabrication (FFF) …fused extrusion deposition (FED), or Plastic Jet Printing (PJP))"….three-dimensional (3D) printing technique wherein a thermoplastic filament (preformed or formed in situ) is extruded from an extrusion (printing) nozzle…in layers which, due to being liquefied, molten, softened, melted, etc., adhere (fuse) together to form the three-dimensional (3D) article, device, component, object, structure, part, etc.”[0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (“’fillers" refers to additives which may alter a composition's mechanical properties, physical properties, chemical properties, appearance, etc., and which may include, for example, one or more of…clay…mica, glass quartz, ceramic and/or glass microbeads, metal or metal oxide fibers and particles…carbon nanotubes” [0065]; see also para. [0104]; “functional materials being present…carbon…nanotubes…carbon fibers….structure materials…e.g. carbon fibers, etc.…functional materials...carbon…nanotubes…carbon fibers” 0085]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included carbon nanotubes, as disclosed by Stolyarov, for the invention disclosed by Fenn, Kabagambe and Huber. One would be motivated to include these materials in order to further tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet. One of ordinary skill in the art would recognize that such particles as carbon nanotubes, like carbon fibers, are reinforcing particles and comprise the benefit of improving mechanical properties.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Huber and Kabagambe, as applied to Claim 1 above, and further in view of Arai (US 20010020496 A1).
Regarding Claims 26 and 27, Fenn in view of Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 26) 95wt% or (Claim 27) 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn, Kabagambe and Huber. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (previously cited, US 20170321083 A1) in view of Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”).
Regarding Claim 28, Fenn discloses a method for producing a bonded magnet by additive manufacturing (see para. [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising an amine component, an isocyanate component, and particles having a magnetic composition (see para. [0006]; “coreactive components…adjusted by the inclusion of a filler” [0025]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cure (see para. [0077]-[0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]; one of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (see para. [0044]; see para. [0053]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn discloses wherein the amine-containing molecule is a cycloaliphatic diamine provided as an “aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” (see para. [0053]). Fenn discloses wherein such amines may be DESMOPHEN amines such as DESMOPHEN NH1220 (see para. [0053]). One of ordinary skill in the art would recognize that the structure of DESMOPHEN NH1220 reads on the claimed structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: L1 is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein:
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

	Fenn is silent towards the composition of the magnetic filler, and therefore does not expressly disclose wherein the magnetic filler comprises a permanent magnet composition. 
Huber teaches a similar invention of forming a three dimensional object with magnetic filler, wherein the magnetic filler has a permanent magnet composition in order to produce a permanent bonded magnet with complex shape and tailored magnetizing structure (“modification of thermosoftening plastic with hard magnetic filler particles…possible to manufacture polymer bonded permanent magnets…hard magnetic particles…NdFeB…volume filler content between 45% and 65% are inserted…polymer and the magnetic particles are compounded in a twin-screw extruder…further processed with injection molding and extrusion” Pg. 162401-1, Col. 1, Para. 1; “conventional magnets are mainly produced by sintering and hence limited in complexity of their shapes…polymer bonded hard magnets enable the manufacturing of complex shapes and features by design flexibility regarding shape and magnetizing structure” Pg. 162401-1, Col. 1, Para. 3; “filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a permanent magnet composition, such as NdFeB with a filler content of 45-65vol%, or further the claimed 90wt%, as taught by Huber, for the invention disclosed by Fenn, in order to produce a bonded permanent magnet which may comprise more complex shapes and magnetizing structures as compared to a sintered magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Huber, as applied to Claim 28 above, and further in view of Arai (US 20010020496 A1).
Regarding Claim 29, Fenn in view of Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Fenn and Huber. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.

Claims 1-2, 7-10, 16-17, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”) in view of Fenn (previously cited, US 20170321083 A1) and Kabagambe (US 20180127617 A1).
Regarding Claim 1, Huber discloses a method for producing a bonded permanent magnet by additive manufacturing (“a method to 3D print polymer bonded isotropic), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising a component and particles having a permanent magnetic composition; and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cool, to produce a bonded permanent magnet of desired shape (“NdFeB powder inside a PA11 matrix…prepared for the printing process” Abstract; “Neofer 25/60p is a compound of NdFeB grains….inside a PA11 matrix” Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1).
One of ordinary skill in the art would appreciate that the twin extruder and nozzle would achieve both mixing and extruding; one of ordinary skill in the art would appreciate that the extrudate would be extruded onto a substrate, and that in order to properly form layers, would be allowed to cool and harden.

Huber does not disclose wherein the reactive precursor material comprises an isocyanate component, nor wherein the component comprises an amine-containing molecule selected from the following structure: 
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon; and 
wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Fenn teaches a similar invention for a reactive precursor material for additively forming a bonded magnet (“methods of three-dimensional printing of an object by forming an object using a coreactive printing composition, such as polyurea composition, that is produced from a mixture of at least two coreactive components” [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet. 
Fenn teaches additively forming by an extrusion nozzle onto a substrate (“Extrusion of coreactive components is well known. The coreactive components can be mixed in a barrel head pushed under pressure through a suitably shaped nozzle” [0077]; “The rate of the curing reaction between the coreactive components can also be controlled” [0078]; “extruded curable composition to maintain structural integrity and support” [0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). 
One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component (see also below). 
Fenn further discloses comprising a reactive precursor material comprising an amine component, an isocyanate component, such as an aliphatic isocyanate which may be HDI or IPDI, and particles having a permanent magnetic composition, wherein the reaction thereof is permitted to cure by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (“a printed three-dimensional object can include layers formed from a thermosetting or coreactive composition, such as a polyurea composition, that is produced from at least two printed coreactive components that may be crosslinked…include isocyanate functional prepolymer…and another coreactive component may include an amine such as a primary amine or secondary amine” [0044]; “amine may be provided as an amine-functional resin….aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” [0053]; “Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). 
One of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix of Fenn, which has formed by a reaction (crosslinking) between the amine component and isocyanate component.

Fenn further teaches wherein the amine-containing molecule is a secondary cycloaliphatic diamine, and wherein secondary cycloaliphatic diamines, which are particularly suitable for forming 3-D objects, are aspartic ester-based amine functional reactive resins, such as DESMOPHEN amines (see para. [0053]). 
Further, Kabagambe discloses wherein suitable secondary cycloaliphatic diamines for curable compositions comprising isocyanate reactions with amine-containing molecules (see Abstract) are also, similarly, aspartic ester functional amines, such as commercially available DESMOPHEN amines including DESMOPHEN NH1420 and DESMOPHEN NH1520 (see para. [0028]). 
One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups. Additionally, one of ordinary skill in the art would appreciate that Kabagambe teaches wherein DESMOPHEN NH1220, DESMOPHEN NH1420, and DESMOPHEN NH1520 are not only commercially available and well-known in the art, but also art recognized equivalents for aspartic ester functional amines. See MPEP 2144.06.II.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polymeric precursor coreactive components of Fenn, comprising the amine component and an isocyanate (such as the aliphatic isocyanate of HDI or IPDI taught by Fenn), in place of the polyamide 11 (extrudate) of Huber, such that the components react to form a polyurea polymer matrix, and therefore undergo curing by crosslinking (as also taught by Fenn), for the invention disclosed by Huber.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used a secondary cycloaliphatic diamine, and one which is an aspartic ester functional amine (such as a DESMOPHEN), for the amine component, as taught by Fenn, and also further, an aspartic ester functional amine such as DESMOPHEN 1420 or DESMOPHEN 1520, as taught by Kabagambe, for the invention disclosed by Huber and Fenn.
One would be motivated to use the polymeric system of Fenn, including HDI or IPDI as the isocyanate as taught by Fenn and including DESMOPHEN NH1520 or DESMOPHEN NH1520 as the amine component as taught by Kabagambe, because this combination is a commercially well-known combination (see teaching by both Fenn and Kabagambe above) which reacts to form a curable material specifically suited for 3D printing with magnetic particles (see teaching by Fenn above). 
Additionally, the polymeric system of Fenn and Kabagambe allows for controlled strength between each layer and maintains structural integrity of each printed layer to enact more precise shaping (see Fenn, para. [0078] and para. [0080]), and because the coreactive components allow for deposition with more simple, light weight print heads which don’t require costly high temperature print head characteristics (see Fenn, para. [0081]).
Thus, Huber in view of Fenn and Kabagambe disclose the claimed features including the claimed structure of the amine component. 

Regarding Claim 2, Huber in view of Fenn and Kabagambe disclose wherein the amine component comprises an amine-containing molecule according to Formula (1). One of ordinary skill in the art would appreciate that the structures of DESMOPHEN NH1420 and DESMOPHEN NH1520 comprise the claimed structure, including wherein Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms and at least one cyclic hydrocarbon, and wherein: R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.

Regarding Claim 7, Huber in view Fenn and Kabagambe do not specifically disclose wherein the extrudate continues to undergo amine-isocyanate crosslinking over at least thirty minutes, but it would have been obvious to one of ordinary skill in the art that such a crosslinking would occur, as the precursor material in view of Fenn and Kabagambe, and thus the properties and crosslinking characteristics of such, are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claims 8-10, Huber discloses wherein (Claim 8) the permanent magnetic composition comprises at least one element selected from iron, cobalt, nickel, copper, gallium, and rare earth elements, wherein (Claim 9) the permanent magnetic composition has a rare earth composition, and further wherein (Claim 10) the permanent magnetic composition has a samarium-containing, neodymium-containing, or praseodymium-containing composition (“NdFeB powder” Abstract).

Regarding Claims 16-17, Huber in view of Fenn discloses wherein said isocyanate component is an aliphatic isocyanate (Claim 16), and further, wherein (Claim 17) the aliphatic isocyanate is HDI or IPDI (Fenn, “Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI).

Regarding Claims 22, 23 and 25, Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 22) 50 wt. %, (Claim 23) 60wt%, and (Claim 25) 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fenn and Kabagambe, as applied to Claim 1 above, and further in view of Stolyarov (previously cited, US 20160339633 A1).
Regarding 11, Huber does not disclose wherein said reactive precursor material further comprises a non-magnetic solid filler material that increases the viscosity of the reactive precursor material.
Fenn discloses wherein silica may be used to improve rheological properties (“compositions…can include various additives such as rheology modifiers (e.g., silica or other fillers)” [0070]), and wherein carbon fiber, glass fiber, or graphene may be included to increase strength of printed layers (“coreactive compositions…may include materials that provide additional properties to the object such as magnetic…properties, and strength. Strengthening components include, for example, carbon fiber, glass fiber, and graphene” [0080]). One of ordinary skill in the art would appreciate that glass fiber would read on metal oxide particles selected from silica particles. One of ordinary skill in the art would appreciate that the addition of filler particles such as glass fibers (silica particles) and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.
Further, Stolyarov discloses a similar invention (“fused filament fabrication (FFF) …fused extrusion deposition (FED), or Plastic Jet Printing (PJP))"….three-dimensional (3D) printing technique wherein a thermoplastic filament (preformed or formed in situ) is extruded from an extrusion (printing) nozzle…in layers which, due to being liquefied, molten, softened, melted, etc., adhere (fuse) together to form the three-dimensional (3D) article, device, component, object, structure, part, etc.”[0061]) wherein carbon nanotube or carbon fibers fillers made be added to the extrudate composition in order to tailor mechanical, physical, and chemical properties (“"fillers" refers to additives which may alter a composition's mechanical properties, physical properties, chemical properties, appearance, etc., and which may include, for example, one or more of…clay…mica, glass quartz, ceramic and/or glass microbeads, metal or metal oxide fibers and particles…carbon nanotubes” [0065]; see also para. [0104]; “functional materials being present…carbon…nanotubes…carbon fibers….structure materials…e.g. carbon fibers, etc.…functional materials...carbon…nanotubes…carbon fibers” 0085]). One of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes or carbon fibers, metal oxide particles, clay, or silica (glass quartz), would increase the viscosity of extrudate/precursor material.
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included those disclosed by Fenn, such as silica, carbon fibers, glass fibers or graphene, or those disclosed by Stolyarov, such as carbon nanotubes or carbon fibers, metal oxide particles, clay or silica particles, for the invention disclosed by Huber, Fenn and Kabagambe. One would be motivated to include these materials in order to tailor the physical, mechanical, and chemical features of the extrudate and bonded magnet (see teaching above by both Fenn and Stolyarov). One of ordinary skill in the art would recognize that such particles are reinforcing particles and comprise the benefit of improving mechanical properties. Further one of ordinary skill in the art would appreciate that the addition of filler particles such as carbon nanotubes, and rheology modifies specifically such as silica, would increase the viscosity of extrudate/precursor material.
	
Regarding Claims 12-15, Huber in view of Fenn and Stolyarov disclose wherein said non-magnetic solid filler material comprises (Claim 12) carbon particles (see para. [0085] of Stolyarov and para. [0080] of Fenn), (Claim 13) carbon nanotubes (see para. [0085] of Stolyarov), (Claim 14) metal oxide particles (see para. [0085] of Stolyarov; see para. [0070] and [0080] of Fenn), and (Claim 15) metal oxide particles selected from clay and silica particles (see para. [0085] of Stolyarov; see para. [0070] and [0080] of Fenn). See also explanation of filler additions by Fenn and Stolyarov in the rejection of Claim 11 above.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fenn and Kabagambe, as applied to Claim 1 above, and further in view of Arai (US 20010020496 A1).
Regarding Claims 26 and 27, Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least (Claim 26) 95wt% or (Claim 27) 98wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Huber, Fenn and Kabagambe. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”) in view of Fenn (US 20170321083 A1).
Regarding Claim 28, Huber discloses a method for producing a bonded permanent magnet by additive manufacturing (“a method to 3D print polymer bonded isotropic), the method comprising: 
(i) incorporating components of a reactive precursor material into an additive manufacturing device, the reactive precursor material comprising a component and particles having a permanent magnetic composition, wherein the particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3); and 
(ii) mixing and extruding said reactive precursor material through a nozzle of said additive manufacturing device and depositing the extrudate onto a substrate under conditions where the extrudate is permitted to cool, to produce a bonded permanent magnet of desired shape (“NdFeB powder inside a PA11 matrix…prepared for the printing process” Abstract; “Neofer 25/60p is a compound of NdFeB grains….inside a PA11 matrix” Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1).
One of ordinary skill in the art would appreciate that the twin extruder and nozzle would achieve both mixing and extruding; one of ordinary skill in the art would appreciate that the extrudate would be extruded onto a substrate, and that in order to properly form layers, would be allowed to cool and harden.

Huber does not disclose wherein the reactive precursor material comprises an isocyanate component, nor wherein the component comprises an amine-containing molecule selected from the following structure: 
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups.
Fenn teaches a similar invention for a reactive precursor material for additively forming a bonded magnet (“methods of three-dimensional printing of an object by forming an object using a coreactive printing composition, such as polyurea composition, that is produced from a mixture of at least two coreactive components” [0004]; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]). One of ordinary skill in the art would appreciate that a polymeric component comprising a high concentration of magnetic filler would be a bonded magnet.
Fenn discloses forming of the body with an extrusion nozzle onto a substrate (“Extrusion of coreactive components is well known. The coreactive components can be mixed in a barrel head pushed under pressure through a suitably shaped nozzle” [0077]; “The rate of the curing reaction between the coreactive components can also be controlled” [0078]; “extruded curable composition to maintain structural integrity and support” [0079]; see also para. [0084] disclosing mixing, deposition, and curing of coreactive components; “depositing at least two coreactive components onto a substrate” [0019]). One of ordinary skill in the art would appreciate therefore, that the extrudate would be extruded onto a substrate, and would then be allowed to cure between the isocyanate and amine component), 
Fenn discloses further comprising a reactive precursor material comprising an amine component, an isocyanate component, such as an aliphatic isocyanate which may be HDI or IPDI, and particles having a permanent magnetic composition, wherein the reaction thereof is permitted to cure by reaction between the amine component and isocyanate component to form a polyurea polymer matrix, and wherein said deposition and curing produces said bonded magnet of desired shape in which said particles having a magnetic composition are incorporated with the polyurea polymer matrix (“a printed three-dimensional object can include layers formed from a thermosetting or coreactive composition, such as a polyurea composition, that is produced from at least two printed coreactive components that may be crosslinked…include isocyanate functional prepolymer…and another coreactive component may include an amine such as a primary amine or secondary amine” [0044]; “amine may be provided as an amine-functional resin….aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free” [0053]; “Aliphatic isocyanates are particularly useful in producing three-dimensional polyurea objects that are resistant to degradation by UV light” [0047]; “Suitable monomeric polyisocyanates include, for example, isophorone diisocyanate (IPDI)… hexamethylene diisocyanate (HMDI)” [0046]; one of ordinary skill in the art would recognize that HMDI reads on HDI; “it is possible to use high filler concentrations…to modify the properties of the finished object” [0071]; “fillers…include magnetic fillers” [0075]; “three-dimensional objects printed according to methods by the present disclosure…may include materials that provide additional properties to the object such as magnetic” [0080]; one of ordinary skill in the art would appreciate that the magnetic fillers are incorporated into the polyrurea polymer matrix which has formed by a reaction (crosslinking) between the amine component and isocyanate component).
Fenn further teaches wherein the amine-containing molecule is selected from the following structure:
[AltContent: oval]
    PNG
    media_image1.png
    212
    415
    media_image1.png
    Greyscale

wherein: Ll is a straight-chained or branched alkyl linker containing at least four and up to twelve carbon atoms; and wherein: 
R1, R2, R3, and R4 are selected from straight-chained or branched alkyl or alkenyl groups containing one to three carbon atoms, and saturated or unsaturated cyclic hydrocarbon groups (“amine may be provided as an amine-functional resin….aspartic ester-based amine-functional reactive resin that is compatible with isocyanates; e.g., one that is solvent-free. An example of such polyaspartic esters is the derivate of diethyl maleate and 1,5-diamino-2-methylpentane, available commercially from Bayer Corporation. PA under the trade name DESMOPHEN.TM. NH1220” [0053]; one of ordinary skill in the art would appreciate that Desmophen NH1220 reads on the claimed structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used for the precursor material and thus extrudate, in place of the polyamide 11 disclosed by Huber, the polymeric precursor coreactive components comprising the amine component, such as DESMOPHEN NH 1220, and an isocyanate, such as the aliphatic isocyanate of HDI or IPDI, which react to form a polyurea polymer matrix, and therefore undergo curing by crosslinking, as taught by Fenn, for the invention disclosed by Huber. 
One would be motivated to use the polymeric system of Fenn including the DESMOPHEN NH 1220 and HDI or IPDI, because this combination is a commercially well-known combination which reacts to form a curable material specifically suited for 3D printing with magnetic particles, allows for controlled strength between each layer and maintains structural integrity of each printed layer to enact more precise shaping (Fenn, “curing reaction between the coreactive components….overlying layer can react with the coreactive components of an underlying layer to increase the strength between layers. Coreactive thermoset materials with a high degree of crosslinking can also be used to provide high solvent and chemical resistance to the finished part” [0078]; “coreactive compositions provide…low viscosity that the compositions may be pumped and printed quickly and accurately…react…and remain in place following deposition, improved control over the shape and dimensions of a printed object may be realized” [0080]), and because the coreactive components allow for deposition with more simple, light weight print heads which don’t require costly high temperature print head characteristics (Fenn, “The use of low viscosity coreactive or thermoset compositions can facilitate deposition at room temperature thereby avoiding the high temperature print heads characteristic of thermoplastic three-dimensional printing apparatus…facilitate the use of simple and light weight print heads that can be moved rapidly and precisely and can further simplify the various drive mechanisms” [0081]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fenn, as applied to Claim 28 above, and further in view of Arai (US 20010020496 A1).
Regarding Claim 29, Huber discloses wherein said particles having a permanent magnetic composition are included in an amount of at least 90wt% in said reactive precursor material (“filler content of 90wt.%” Pg. 162401-1, Col. 1, Para. 3), but does not specifically disclose wherein said particles having a permanent magnetic composition are included in an amount of at least 95wt%.
	Arai teaches wherein the forming of bonded magnets, the magnetic powder is contained in an amount of up to 99.5wt%, and preferably up to 98wt% for extrusion or injected molding of bonded magnets, in order to balance moldability with high magnetic properties (see para. [0121] and para. [0123]). One of ordinary skill in the art would appreciate that a higher magnetic powder content produces higher magnetic flux density and magnetic properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher amount of particles having a permanent magnet composition in the reactive precursor material, such as up to 98wt%, as taught by Arai, for the invention disclosed by Huber and Fenn. One would be motivated to increase the magnetic particle content in order to increase the magnetic flux density and improve the magnetic properties of the bonded magnet.
Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered, with respect to Claims 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Fenn in view of Bose, Fenn in view of Huber, Fenn in view of Tokunaga, and Huber in view of Fenn, respectively, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring further limitation to the amine-component structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fenn in view of Kabagambe and Bose, Fenn in view of Kabagambe and Huber, Fenn in view of Kabagambe and Tokunaga, and Huber in view of Fenn and Kabagambe, as detailed above.
Applicant’s arguments directed to the amine-component structure are deemed moot in view of the new grounds of rejection.
	Conclusion
Kugel (US 20150104652 A1): discloses the structures of DESMOPHEN NH 1220, DESMOPHEN NH 1220, and DESMOPHEN NH 1220, which read on the claimed structures for Claims 1 and 28, respectively (see para. [0052]-[0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735